NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1380-17T1

MICHAEL MORRIS, Individually
(and for those similarly situated),

          Plaintiff,

and

PETER J. CRESCI, Individually (and
for those similarly situated),

          Plaintiff-Appellant,

v.

JOSEPH DEMARCO, Individually,
JOHN F. COFFEY, II, Individually,
DONNA M. RUSSO, Individually,
CHARLES FREYER, Individually,
DAISEAN KEMP,1 Individually,
DEBORAH FALCIANI, Individually,
ANDREW CASAIS, Individually,
DREW NIEKRASZ, Individually,
KARLA GARCIA, Individually,

          Defendants,

and

1
     Improperly pled as DeSean Kemp.
CITY OF BAYONNE,

     Defendant-Respondent.
_______________________________

              Submitted May 9, 2019 – Decided June 27, 2019

              Before Judges Simonelli and Firko.

              On appeal from the Superior Court of New Jersey, Law
              Division, Hudson County, Docket No. L-2666-17.

              Peter J. Cresci,2 appellant pro se.

              Michael A. D'Aquanni, attorney for respondent.

PER CURIAM

        Plaintiff Peter J. Cresci, as an aggrieved taxpayer, appeals from an

October 27, 2017 Law Division order dismissing his complaint with prejudice.

Plaintiff sought to compel defendant, The City of Bayonne, to enforce a

residency requirement set forth in City Ordinance 20-16.1 against twenty-six

defendants who are or were City employees but did not reside in the City. For

the reasons that follow, we affirm.

                                          I.

        City Ordinance 20-16.1 (the Ordinance) required that City employees

hired after March 8, 1991 had to be bona fide residents of the City as a condition


2
    Mr. Cresci was an attorney. We refer to him as plaintiff and Cresci.
                                                                           A-1380-17T1
                                          2
of their employment, unless otherwise provided by law. The Ordinance provides

in relevant part:

             a. Except as expressly provided otherwise by law, all
             officers and employees employed by the City of
             Bayonne shall be required to be bona fide residents
             therein and shall be required to be residents of the City
             at the time of recruitment, selection or appointment.

             b. Except as expressly provided otherwise by law, all
             nonresidents of the City of Bayonne subsequently
             appointed to positions or employments after March 8,
             1991, including those nonresidents hired or appointed
             pursuant to paragraph c. of this subsection, shall
             become bona fide residents of the City within one year
             of their appointment. Failure of any such employee to
             obtain or maintain residency within the City of
             Bayonne shall be cause for removal or discharge. In
             the event such employee does not maintain or fails to
             obtain bona fide residency, the City of Bayonne shall
             notify the employee that failure to again take up bona
             fide residency within the City of Bayonne within six . .
             . months of the notification will result in removal or
             discharge. Such removal or discharge shall take effect
             on the date specified in such notice, but any employee
             so removed or discharged shall have the right to such
             appeals as are available pursuant to law.

      When qualified local residents cannot be found to fill positions, the

Ordinance provides for an exception:

             e. Specific Positions and Employment Exemption. In
             the event there are certain specific positions and
             employments requiring special talents or skills which
             are necessary for the operations of the City and which
             are not likely to be found among the residents of the

                                                                         A-1380-17T1
                                        3
            City, appointments to such positions or employment
            may be made to nonresidents provided the Municipal
            Council by resolution determines the particular position
            or employment requires special talents or skills. The
            resolution shall specify the particular talent or skill
            required and the qualifications unique to the
            prospective employee which are unlikely to be found
            among the residents of the City.

      On April 3, 2017, plaintiff filed an action in lieu of prerogative writs

against the City and the individual defendants, asserting that none of them

satisfied the requirements of the Ordinance, and the City refused to enforce its

provisions. Plaintiff demanded the court order the City to enforce its residency

requirement set forth in the Ordinance, and that the individual defendants either

be terminated from their employment with the City, or be compelled to establish

residency in the City. Plaintiff alleges defendant Joseph DeMarco, who is an

attorney and the City's business administrator, refused to enforce the Ordinance

because "doing so would require his own discharge and termination of

employment."

      Plaintiff also sought damages for material misrepresentation and fraud in

the inducement on the grounds that the individual defendants represented they




                                                                         A-1380-17T1
                                       4
would reside in the City as a condition of their accepting employment.3 Plaintiff

also alleged violations of his civil rights under N.J.S.A. 10:6-1 because he

contends permitting non-residents to be employed by the City constitutes an

abuse of discretion, and an unauthorized gift in violation of the Gift Clause of

the New Jersey Constitution. N.J. Const., Art. VIII, § 3, ¶ 2 (the Gift Clause).

      On May 13, 2017, the City served a frivolous litigation letter on plaintiff

pursuant to Rule 1:4-8, requesting that his claims be withdrawn. In response

thereto, on March 23, 2017, plaintiff Michael Morris withdrew his claims, with

prejudice, but Cresci did not. Thereafter, defendants DeMarco, John F. Coffey,

II, an attorney, and the City moved to dismiss the complaint in lieu of filing an

answer pursuant to Rule 4:6-2(e).

      The movants argued: (1) plaintiff lacked standing as a taxpayer to file the

complaint; (2) plaintiff's claims fail as a matter of law because the Ordinance

provides an exception for "specific positions and employments requiring special



3
   To the extent plaintiff set forth a prayer for relief "[f]or a finding of
misrepresentation and/or fraud in the inducement" in count two, plaintiff does
not plead any of the necessary elements of common law fraud: "(1) a material
misrepresentation of a presently existing or past fact; (2) knowledge or belief by
the defendant of its falsity; (3) an intention that the other person rely on it; (4)
reasonable reliance thereon by the other person; and (5) resulting damages."
Banco Popular N. Am v. Gandi, 184 N.J. 161, 172-73 (2005) (quoting Gennari
v. Weichert Co. Realtors, 148 N.J. 582, 610 (1997)).
                                                                            A-1380-17T1
                                         5
talents[,]" which may not be found in the City; (3) Coffey, the City's Law

Director, qualifies for an exemption from the residency requirement under

N.J.S.A. 40A:9-11, which allows a non-resident to hold office as an attorney;

(4) the complaint fails as a matter of law because N.J.S.A. 40A:9-136 authorizes

a municipality to employ a municipal administrator who "need not be a r esident

of the municipality"; and (5) plaintiff was mistaken in his interpretation of the

Ordinance in demanding termination because the Ordinance requires the City to

first issue a notification to a non-compliant employee to cure any residency

problem and become a resident within six months prior to seeking his or her

termination.

      On June 28, 2017, Judge Barry P. Sarkisian dismissed plaintiff's claims

against Coffey only, with prejudice, because Coffey was exempt from the

Ordinance pursuant to N.J.S.A. 40A:9-11, which provides that "[a] nonresident

of any municipality may hold office as counsel, [or] attorney . . . of such

municipality and no such office shall be deemed vacated by a change of

residence of any such person."

      As to the issue of standing, Judge Sarkisian determined that "while the pro

se [p]laintiff states that he is bringing this action as a taxpayer, an analysis of

[p]laintiff's complaint creates an issue of fact as to whether [p]laintiff has


                                                                           A-1380-17T1
                                        6
standing to proceed with this action." Defendants' motion to dismiss on the basis

of lack of standing was denied without prejudice to provide plaintiff discovery

"regarding his private interest, the public interest at issue, and the purpose and

legislative history of the statute[.]"

      Judge Sarkisian determined plaintiff sought to compel the City to enforce

the Ordinance and it was premature to dismiss the complaint because the City

might choose to do so, which would render the relief sought by plaintiff moot.

The remainder of the relief requested in defendants' motion was denied without

prejudice on the issue of standing because the judge determined that "[p]laintiff

[was] entitled to a period of discovery regarding his private interest, the public

interest at issue, and the purpose and legislative history of the statute, which

[would] hold the [c]ourt's consideration of [p]laintiff's standing[,]" in line with

the considerations outlined in People for Open Government v. Roberts, 397 N.J.

Super. 502, 510 (App. Div. 2008). Judge Sarkisian also transferred the matter

from the Chancery Division to the Law Division pursuant to Rule 4:69-1 because

"despite being framed as an action to enforce the requirements, [p]laintiff

effectively seeks to compel the exercise of a ministerial duty, as set forth in the

ordinance, by compelling [the City] to enforce the residency requirements.

Therefore, this is an action in lieu of prerogative writ[s]."


                                                                           A-1380-17T1
                                         7
      Mandamus, by contrast, is an action "(1) to compel specific action when

the duty is ministerial and wholly free from doubt, and (2) to compel the exercise

of discretion, but not in a specific manner." Vas v. Roberts, 418 N.J. Super.

509, 522 (App. Div. 2011) (quoting Loigman v. Twp. Comm. of Middletown,

297 N.J. Super. 287, 299 (App. Div. 1997)). The differing legal standards for a

mandamus action versus a prerogative writs action, and the different evidence

needed to prove each cause of action, provided a sufficient basis for the court to

transfer the matter to the Law Division.

      On July 19, 2017, at a regular meeting of the City's Municipal Council,

Ordinance 17-43 was introduced, which amended Ordinance 20-16.1, by

changing the residency requirement date from March 8, 1991, until October 1,

2017. On August 16, 2017, a public hearing and the second reading of the

proposed Ordinance 17-43 was held. On September 5, 2017, Ordinance 17-43

went into effect.

      On August 18, 2017, Judge Christine M. Vanek granted a second motion

to dismiss, filed by the remaining individual defendants, Donna M. Russo, Esq.,

Karl Garcia, Esq., and Police Chief Drew Niekrasz, for the same reasons

expressed by Judge Sarkisian in granting dismissal as to Coffey, i.e. based on




                                                                          A-1380-17T1
                                        8
statutory exemptions, and their immunity from individual liability. Neither the

June 28, 2017 nor August 13, 2017 orders are part of this appeal.

      On September 13, 2017, the City filed a motion to dismiss 4 on the basis

that during the pendency of the litigation, the City amended the residency

requirement set forth in the Ordinance by modifying its effective date from

March 8, 1991 to October 1, 2017, which thereby grandfathered in the

defendants, and rendered the residency requirement moot.5 Following oral

argument on October 27, 2017, Judge Francis B. Schultz granted the City's

motion and dismissed plaintiff's complaint as to the City, the only remaining

defendant at that time. Judge Schultz stated, "you want a declaratory judgment

requiring termination of employment or establishment of a bona fide residence.

Well obviously, that declaratory judgment is . . . moot at this point[.]"

      Consequently, counts one and two of the complaint, seeking a declaratory

judgment and injunctive relief requiring the City to adhere to the Ordinance or

terminate defendants' employment or compel residency for non-conforming



4
  The City also filed a motion for sanctions, which appears to have been granted
in part. The resulting order is not contained in the record, and has not been
appealed by either party.
5
 See Corey W. McDonald, Bayonne City Council Approves New Worker
Residency Ordinance, NJ.Com (Aug. 17, 2017), http://s.nj.com/GRTQszP.
                                                                            A-1380-17T1
                                        9
employees, respectively, were dismissed on the basis of mootness. Count three

of the complaint, seeking to enforce a purported violation of the Gift Clause of

the New Jersey Constitution under the New Jersey Civil Rights Act (NJCRA),

N.J.S.A. 10:6-1 to -2, specifically N.J.S.A. 10:6-2(c), was dismissed because

plaintiff lacked standing to assert this claim, and he failed to identify any

substantive right that was denied or interfered with.

      On appeal, plaintiff argues the City's motion was improperly converted to

a motion for summary judgment because Judge Schultz considered Ordinance

17-43 in rendering his decision, the judge erred in finding plaintiff lacked

standing, plaintiff's NJCRA count was improperly dismissed, and since the City

rescinded Ordinance 17-43 in March 2018, the complaint should be reinstated. 6




6
  We denied plaintiff's motion to supplement the record on September 7, 2018,
and directed plaintiff to file an amended brief and appendix that do not contain
the documents in his motion to supplement. Notwithstanding our ruling,
plaintiff's appellate brief contains references to documents which had to be
removed as per our September 7, 2018 order. The record reveals that on April
18, 2018, the City was ordered to repeal Ordinance 17-43 because it failed to
certify a petition which had garnered sufficient signatures. As a consequence,
Ordinance 20-16.1 was reinactivated rather than a referendum being conducted.
Minutes of April 18, 2018 Regular Meeting, Municipal Council of the City of
Bayonne,       http://www.bayonnenj.org/web_content/pdf/minutes/2018-04-18-
Council-Minutes.pdf.
                                                                        A-1380-17T1
                                      10
                                       II.

      Our review of a dismissal for failure to state a claim pursuant to Rule 4:6-

2(e) is de novo, following the same standard as the trial court. Smerling v.

Harrah's Entm't, Inc., 389 N.J. Super. 181, 186 (App. Div. 2006). Like the trial

court, this court must search the complaint "in depth and with liberality to

determine if there is any 'cause of action [] "suggested" by the facts.'" State v.

Cherry Hill Mitsubishi, Inc., 439 N.J. Super. 462, 467 (App. Div. 2015)

(alteration in original) (quoting Printing-Mart Morristown v. Sharp Elecs. Corp.,

116 N.J. 739, 746 (1989)). "The inquiry is limited to 'examining the legal

sufficiency of the facts alleged on the face of the complaint.'" Ibid. (quoting

Printing-Mart Morristown, 116 N.J. at 746). "Dismissal is the appropriate

remedy where the pleading does not establish a colorable claim and discovery

would not develop one." Ibid.

      Plaintiff's argument that the judge improperly converted the motion to

dismiss under Rule 4:6-2(e) into a motion for summary judgment under Rule

4:46 lacks merit. The basis for plaintiff's argument is that the motion was

automatically converted when the judge considered matters beyond the initial

pleading. See Tisby v. Camden Cty. Corr. Facility, 448 N.J. Super. 241, 247

(App. Div. 2017) (if "matters outside the pleadings are presented to and not


                                                                          A-1380-17T1
                                       11
excluded by the court, the motion [for dismissal] shall be treated as one for

summary judgment and disposed of as provided by Rule 4:46" (quoting R. 4:6-

2)).   Here, Judge Schultz considered Ordinance 17-43, which amended

Ordinance 20-16, but which was not referenced in the pleadings. Plaintiff seeks

a reversal or remand of the order, because he was not afforded "reasonable notice

of the court's intention to treat the motion as one for summary judgment and a

reasonable opportunity to present all material pertinent to such a motion." R.

4:6-2(e). We disagree.

       There is a recognized exception for consideration of matters outside of the

pleadings that are subject to judicial notice. Mianulli v. Gunagan, 32 N.J. Super.

212, 215 (App. Div. 1954) (on a motion to dismiss a complaint for failure to

state a cause of action, material facts sufficiently alleged in complaint are

generally regarded as admitted, unless facts are alleged that are contrary to facts

of which the court takes judicial notice). The ability of judges to take judicial

notice of municipal ordinances under Rule 201(a) is long-standing. N.J.R.E.

201(a); see, e.g., Perrella v. Bd. of Educ., 51 N.J. 323, 332 (1968). Thus, it is

plain that the judge's consideration of Ordinance 17-43, although not contained

within the pleadings, did not mandate conversion of the motion to dismiss into




                                                                           A-1380-17T1
                                       12
a motion for summary judgment, subject to the notice and opportunity

requirements provided in Rule 4:6-2(e).

      "The ability of taxpayers to challenge governmental action is not

unlimited." Loigman, 297 N.J. Super. at 295. As plaintiff freely acknowledges

before this court, his action is, pursuant to Rule 4:69-1, an action in lieu of

prerogative writs seeking mandamus. "Mandamus is a proper remedy: (1) to

compel specific action when the duty is ministerial and wholly free from doubt,

and (2) to compel the exercise of discretion, but not in a specific manner." Id.

at 299.    On that basis, plaintiff could seek enforcement of the residency

requirement, but his attempt to seek rectification of past violations falls outside

of the enforcement of clear ministerial duties.

      The cases cited by plaintiff are also inapposite, at least as they pertain to

his late-minted claim for enforcement of past violations. We made clear in

Loigman that where a taxpayer seeks to intervene in a dispute in which he is not

a participant nor directly affected, he lacks the "'slight additional private interest'

to afford standing . . . in such a situation." Ibid. We have also held that "a

prerogative writ action in lieu of mandamus, seeking an order compelling

governmental action, would usually not be appropriate unless there was a clear

and undisputed ministerial duty or general exercise of discretion involved. "


                                                                               A-1380-17T1
                                         13
Ibid. Under these controlling standards, plaintiff lacks standing to proceed as

to past violations of the residency requirement.

      In Roberts, also cited by plaintiff, the factual circumstances are vastly

different. 397 N.J. Super. at 505. For one, the plaintiffs in Roberts were

challenging the ongoing lack of enforcement of an ordinance, not merely past

violations.   Ibid.   Second, we held that the plaintiffs "have a sufficient

particularized interest in the enforcement of the ordinance, beyond their status

as 'mere taxpayers,' to afford them standing to pursue [their] lawsuit." Ibid. But

here, by plaintiff's own admission, his only relation to the past non-enforcement

of the residency requirement is as an aggrieved taxpayer, and thus counts one

and two were properly dismissed. 7

      When "an injunction is sought against future violations of a statute [,]" as

is the case here, "the time of decision rule is necessary to avoid rendering an

advisory opinion on a moot question." Ibid. The passage of Ordinance 17-43

properly served as a basis for mootness on October 27, 2017, even though it was

later rescinded. Judge Schultz therefore properly dismissed the complaint and




7
  We express no view as to whether plaintiff may have standing in the future to
pursue violations of the subject ordinance.
                                                                          A-1380-17T1
                                       14
rightfully relied upon Ordinance 17-43, which was presumptively valid at that

time.

                                         III.

        We next address plaintiff's claim that Judge Schultz improperly dismissed

count three of the complaint, asserting a cause of action under the NJCRA. The

Gift Clause of the New Jersey Constitution provides that "[n]o county, city,

borough, town, township or village shall hereafter give any money or property,

or loan its money or credit, to or in aid of any individual, association or

corporation[.]" Plaintiff argues that the City has violated this provision by

employing non-residents that do not qualify for employment with the City under

City Ordinance 20-16. Plaintiff's claim falls under N.J.S.A. 10:6-2(c) of the

NJCRA, which permits "[a]ny person who has been deprived of . . . any

substantive rights, privileged or immunities secured by the Constitution or laws

of this State[] . . . [to] bring a civil action for damages and for injunctive or other

appropriate relief."

        However, we agree with Judge Schultz that plaintiff does not have

standing to assert this alleged constitutional violation under the NJCRA because

plaintiff has failed to allege any substantive right conferred upon him by Article

VIII. The NJCRA "is a means of vindicating substantive rights and is not a


                                                                               A-1380-17T1
                                         15
source of rights itself." Gormley v. Wood-El, 218 N.J. 72, 98 (2014). New

Jersey case law is clear that an individual may prevail on a claim under the

NJCRA only "(1) when he's deprived of a right, or (2) when his rights are

interfered with by threats, intimidation, coercion or force." Felicioni v. Admin.

Office of Courts, 404 N.J. Super. 382, 400 (App. Div. 2008). Thus, in order to

establish a cause of action under the NJCRA, "a plaintiff must allege a specific

constitutional violation." Matthews v. N.J. Inst. of Tech., 717 F. Supp. 2d 447,

452 (D.N.J. 2010).

      Plaintiff's complaint fails to set forth any allegation, let alone authori ty,

suggesting that the Gift Clause confers any substantive right upon individual

citizens, or that he has been deprived of any right. As the City argues, there are

no reported cases in which an individual plaintiff has brought a claim under the

NJCRA for a violation of the Gift Clause. When questioned by Judge Schultz

at oral argument "where are your special damages or constitutional right? . . .

You gotta show a substantive constitutional right that you've been deprived

of[,]" plaintiff simply responded that the violation of the residency requirement

"affected [him], as a taxpayer[.]"     The judge added: "And I'm getting the

impression that you are just pointing out everything they did wrong but not to

any right that you've been deprived of."


                                                                            A-1380-17T1
                                       16
      We agree that plaintiff's status as an aggrieved taxpayer is insufficient to

assert a claim under the NJCRA. Our Supreme Court has held that the NJCRA

is analogous to 42 U.S.C. § 1983, and "[t]he interpretation given to parallel

provisions of Section 1983 may provide guidance in construing our Civil Rights

Act." Tumpson v. Farina, 218 N.J. 450, 474 (2014). Thus, "[t]o determine

whether our State Constitution or state law confers a substantive right on a class

of individuals in any particular case, [a court] will apply the test developed by

the United States Supreme Court in [Blessing v. Freestone, 520 U.S. 329, 340-

41 (1997)]." Id. at 476. That test is as follows:

             A plaintiff must show that (1) Congress intended the
             statute to "benefit the plaintiff"; (2) "the right
             assertedly protected by the statute is not so 'vague and
             amorphous' that its enforcement would strain judicial
             competence"; and (3) "the statute must unambiguously
             impose a binding obligation on the States."

             [Id. at 475 (quoting Blessing, 520 U.S. at 340-41).]

       Under the above test, there is no substantive right at issue here. Plaintiff,

had he attempted to demonstrate the existence of a substantive right, would

likely not satisfy prong one. Article VIII does not evince any intention to benefit

the class of persons to which plaintiff belongs. In contrast, for example, our

Supreme Court in Tumpson found the right to a referendum to be a substantive

right where the relevant statutory provision clearly states "'[t]he voters shall also

                                                                             A-1380-17T1
                                        17
have the power of referendum[.]" 218 N.J. at 478 (first alteration in original)

(quoting N.J.S.A. 40:69A-185, a provision of the Faulkner Act, N.J.S.A.

40:69A-185 to -192).

      This is not to say that plaintiff has no ability to again challenge the City's

failure to abide by the residency requirement contained within City Ordinance

20-16, but he may not do so surreptitiously by means of the NJCRA, as the

relevant provision of Article VIII confers no substantive right upon him. We

conclude that count three of the complaint was properly dismissed.

      We conclude that the remaining arguments—to the extent we have not

addressed them—lack sufficient merit to warrant any further discussion in a

written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                            A-1380-17T1
                                       18